DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PROCESS FOR FORMING A YARN COMPRISING BICOMPONENT FILAMENTS.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 (lines 3, 6 and7), 4, 5 (lines 2, 6 and 7) and 8 contains the trademark/trade name ARAMID.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an aromatic polyamide polymer and, accordingly, the identification/description is indefinite.
Claims 1 (lines 2 and 8) and 5 (lines 4 and 8) contains the trademark/trade name MODACRYLIC.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a co-polymer of acrylonitrile and another monomer and, accordingly, the identification/description is indefinite.
Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art references currently of record, alone or in combination, disclose, suggest or teach a process of making core-sheath bi-component filaments, wherein the sheath includes a modacrylic polymer (i.e., a co-polymer of acrylonitrile and another monomer) free from discrete carbon particles, and a core including an aramid polymer (i.e., an aromatic polyamide polymer) which contains carbon particles as recited in claim 1. None of the prior art references currently of record, alone or in combination, disclose, suggest or teach a process of making side-by-side bi-component filaments, wherein a first side includes a modacrylic polymer (i.e., a co-polymer of acrylonitrile and another monomer) free from discrete carbon particles, and a second side includes an aramid polymer (i.e., an aromatic polyamide polymer) which contains carbon particles as recited in claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wandel et al (U.S. Patent 4,248,934 A; col. 1, lines 7-13) teaches a process of making a side-by-side bi-component filament, wherein a first side includes a modacrylic polymer (i.e., a co-polymer of acrylonitrile and another monomer) which includes carbon black. Makino et al (U.S. Patent 5,688,596 A; col. 4, lines 37-42) teaches a process of making a core-sheath bi-component filament, wherein an aromatic polyamide core includes inorganic particles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742